DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14, 22-25) in the reply filed on 1/20/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-25 are directed to a “method of using a dental appliance”, however no method steps are provided in the body of the claim and only the structure of the dental appliance is claimed.  It is therefore unclear if these claims are meant to be method or apparatus claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turek (US 2014/0332011).
Turek shows a dental appliance comprising a curved frame (at 11 in Fig. 9); a securement mechanism attached to the curved frame and configured to attach to a tooth (tooth  sockets extending down from curved frame); and a positioning arm extending from the curved frame and configured to apply an upward or posterior pressure against a ventral surface of a tongue (at 20 in Fig. 9 where 22 and 23 compress the tongue therebetween so that 22 is on the ventral surface of a tongue); wherein the positioning arm is adjustable such that it is movable between a first fixed position and a second fixed position ([0065] for instance discusses adjustment of the spring/arm).  With respect to claim 2, further comprising an adjustment pad secured to the positioning arm (22), wherein the adjustment pad is configured to apply an upward or posterior pressure against a ventral surface of a tongue (where 22 and 23 compress the tongue therebetween so that 22 is on the ventral surface of a tongue).

Allowable Subject Matter
Claims 8-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Turek lacks a second positioning arm in a position opposite the first to also apply an upward or posterior pressure against a ventral surface of a tongue, and [0064] even states that the attachment point needs to be such that the pad is aligned along the central axis of the respective carrier, which is counter to the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772